 



Exhibit 10.5

AMENDMENT NO. 4
TO THE NORTH AMERICAN COAL CORPORATION
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(As Amended and Restated Effective as of November 1, 2001)
WITH RESPECT TO
THE AMERICAN JOBS CREATION ACT OF 2004

     WHEREAS, The North American Coal Corporation (the “Company”) adopted an
amended and restated Deferred Compensation Plan for Management Employees (the
“Plan”) effective as of November 1, 2000 and has since amended the Plan; and

     WHEREAS, the Plan is classified as a “nonqualified deferred compensation
plan” under the Internal Revenue Code of 1986, as amended (the “Code”); and

     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”)
added a new Section 409A to the Code, which significantly changed the Federal
tax law applicable to “amounts deferred” under the Plan after December 31, 2004;
and

     WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service will issue proposed, temporary or final regulations
and/or other guidance with respect to the provisions of new Section 409A of the
Code (collectively, the “AJCA Guidance”); and

     WHEREAS, the AJCA Guidance has not yet been issued; and

     WHEREAS, pursuant to Article V of the Plan, all amounts credited to a
Participant’s Account under the Plan are 100% vested; and

     WHEREAS, to the fullest extent permitted by Code Section 409A and the AJCA
Guidance, the Company wants to protect the “grandfathered” status of the Excess
Retirement Benefits that were deferred prior to January 1, 2005.

     NOW THEREFORE, the Company hereby adopts this Amendment No. 4 to the Plan,
which amendment is intended to (1) allow amounts deferred prior to January 1,
2005 (including any earnings thereon) to qualify for “grandfathered” status and
continue to be governed by the law applicable to nonqualified deferred
compensation, and the terms of the Plan as in effect, prior to the addition of
Code Section 409A and (2) cause amounts deferred after December 31, 2004 to be
deferred in compliance with the requirements of Code Section 409A.

Words used herein with initial capital letters which are defined in the Plan are
used herein as so defined and the provisions hereof shall be effective
January 1, 2005.

Section 1

     Article I of the Plan is hereby amended by adding a new Section 1.6 to the
end thereof, to read as follows:

     “Section 1.6 American Jobs Creation Act (AJCA).

     (a) It is intended that the Plan (including all Amendments thereto) comply
with the provisions of Section 409A of the Code, as enacted by AJCA, so as to
prevent the inclusion in gross income of any Excess Retirement Benefit hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise actually be distributed or made available to the
Participants. The Plan shall be administered in

1



--------------------------------------------------------------------------------



 



a manner that will comply with Section 409A of the Code, including any proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto (collectively
with the AJCA, the “AJCA Guidance”). Any Plan provisions (including, without
limitation, those added or amended by Amendment No. 4) that would cause the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Code Section 409A (which amendment may be retroactive to
the extent permitted by the AJCA Guidance).

     (b) The Plan Administrator shall not take any action that would violate any
provision of Section 409A of the Code. It is intended that, to the extent
applicable, all Participant elections hereunder will comply with Code Section
409A and the AJCA Guidance. The Plan Administrator is authorized to adopt rules
or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply with the requirements thereof (including any transition
or grandfather rules thereunder). In this regard, the Plan Administrator is
authorized to permit Participant elections with respect to amounts deferred
after December 31, 2004 and is also permitted to allow the Participants the
right to amend or revoke such elections in accordance with the AJCA Guidance.

     (c) The effective date of Amendment No. 4 to this Plan is January 1, 2005.
This Amendment creates additional Sub-Accounts (where necessary) (i) to reflect
amounts that are “deferred” (as such term is defined in the AJCA Guidance) as of
December 31, 2004 (and earnings thereon) (collectively, the “Grandfathered
Sub-Accounts”) and (ii) to reflect amounts that are deferred after December 31,
2004 (and earnings thereon) (the “Post-2004 Sub-Accounts”). Amendment No. 4 also
modifies the distribution elections and provisions for the Post-2004
Sub-Accounts to comply with the requirements of Code Section 409A.

     (d) In furtherance of, but without limiting the foregoing, any Excess
Retirement Benefit that is deemed to have been deferred prior to January 1, 2005
and that qualifies for “grandfathered status” under Section 409A of the Code
shall continue to be governed by the law applicable to nonqualified deferred
compensation prior to the addition of Section 409A to the Code and shall be
subject to the terms and conditions specified in the Plan as in effect prior to
the effective date of Amendment No. 4. In particular, to the extent permitted
under AJCA Guidance:

     (i) No additional VAP Deferral Benefits are permitted under the Plan and,
as a result, the VAP Deferral Sub-Account shall be classified as a Grandfathered
Sub-Account and shall be paid under the terms of the Plan as in effect prior to
January 1, 2005; and

     (ii) Amounts allocated to a Participant’s Excess 401(k) Sub-Account and
Excess Matching Sub-Account as of December 31, 2004 shall be credited to the
Participant’s Grandfathered Sub-Accounts and shall be paid under the terms of
the Plan as in effect prior to January 1, 2005; and

     (iii) Amounts allocated to a Participant’s Excess Profit Sharing Account as
of December 31, 2004 including, to the extent permitted by the AJCA Guidance,
the Excess Profit Sharing Benefit for the 2004 Plan Year (which is allocated to
Participants’ Accounts in 2005), shall be credited to the Participant’s
Grandfathered Sub-Account and shall be paid under the terms of the Plan as in
effect prior to January 1, 2005.”

Section 2

     Section 2.1 of the Plan is hereby amended by adding the following sentences
to the end thereof, to read as follows:

     “In addition, the Sub-Accounts shall be further subdivided as follows:
(a) the Excess Profit Sharing Sub-Account shall be divided into the Pre-2005
Excess Profit Sharing Sub-Account and the Post-2004 Excess Profit Sharing
Sub-Account; (b) the Excess 401(k) Sub-Account shall be divided into the
Pre-2005 Excess

2



--------------------------------------------------------------------------------



 



401(k) Sub-Account and the Post-2004 Excess 401(k) Sub-Account and (c) the
Excess Matching Sub-Account shall be divided into the Pre-2005 Excess Matching
Sub-Account and the Post-2004 Excess Matching Sub-Account. The Pre-2005 Excess
Profit Sharing Sub-Account, the Pre-2005 Excess 401(k) Sub-Account, the Pre-2005
Excess Matching Sub-Account and the LTIP Deferral Sub-Account shall be referred
to herein collectively as the “Grandfathered Sub-Accounts” and the remainder of
such Sub-Accounts shall be referred to herein as the “Post-2004 Sub-Accounts.”

Section 3

     Section 2.5 of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, the timing and crediting of Bonuses
hereunder shall be as specified in Section 3.1.”

Section 4

     Section 2.10(c)(i) of the Plan is hereby amended by deleting the phrase
“Profit Sharing Employee” and replacing it with the phrase “Salaried Profit
Sharing Employee” therein.

Section 5

     Section 2.15 of the Plan is hereby amended in its entirety to read as
follows:

     “Section 2.15 Unforeseeable Emergency shall mean an event which results in
a severe financial hardship to the Participant as a consequence of (a) an
illness or accident of the Participant, the Participant’s spouse or a dependent
within the meaning of Code Section 152, (b) loss of the Participant’s property
due to casualty or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.”

Section 6

     Article II of the Plan is hereby amended by adding the following new
definitions to the end thereof, to read as follows:

     “Section 2.18 Bonus shall mean any bonus under The North American Coal
Corporation Annual Incentive Compensation Plan that would be taken into account
as Compensation under the Savings Plan, which is earned with respect to services
performed by a Participant during a Plan Year (whether or not such Bonus is
actually paid to the Participant during such Plan Year). An election to defer a
Bonus under this Plan must be made before the period in which the services are
performed which gives rise to such Bonus.

     Section 2.19 Key Employee shall mean a key employee, as defined in Section
416(i) of the Code (without regard to paragraph (5) thereof) of an Employer, as
long as the Company (or a related entity) is a corporation, any stock of which
is publicly traded on an established securities market or otherwise.

     Section 2.20 Termination of Employment means a separation of service as
defined in the AJCA Guidance issued under Code Section 409A.”

Section 7

     Section 3.1(a) of the Plan is hereby amended in its entirety to the end
thereof to read as follows:

3



--------------------------------------------------------------------------------



 



     “(a) Amount of Excess 401(k) Benefits. Each Participant may, within 30 days
after the Plan becomes effective as to him and on or prior to each December 31st
thereafter, by completing an approved deferral election form, direct his
Employer to reduce his Compensation for the balance of the Plan Year in which
the Plan becomes effective as to him (but only with respect to Compensation
payable for periods of service commencing after the Participant so directs) or
for the Plan Year following any such December 31, respectively, by an amount
equal to the difference between (i) a specified percentage, in 1% increments,
with a maximum of 25%, of his Compensation for the Plan Year, and (ii) the
maximum Before-Tax Contributions actually permitted to be contributed for him to
the Savings Plan for such Plan Year by reason of the application of the
limitations under Sections 402(g), 401(a)(17), 401(k)(3), 414(v) and 415 of the
Code. All amounts deferred under this Section shall be referred to herein
collectively as the “Excess 401(k) Benefits.” Notwithstanding the foregoing, a
Participant’s direction to reduce a Bonus earned during a particular Plan Year
shall be made no later than December 31st of the Plan Year preceding the Plan
Year in which the Bonus commences to be earned (or, in the case of the first
year in which a Participant becomes eligible to participate in the Plan, within
30 days after the Plan becomes effective as to him) and, as a result, Bonuses
that are paid in 2005 shall not be taken into account for purposes of
calculating Excess 401(k) Benefits hereunder.”

Section 8

     Section 3.1(c) of the Plan is hereby amended by adding the following new
sentences to the end thereof, to read as follows:

     “Notwithstanding the foregoing, with respect to amounts that are allocated
to a Participant’s Post-2004 Excess 401(k) Sub-Account, (i) the Participant may
elect to receive a distribution on the date on which he incurs a Termination of
Employment or the date he attains a specified age (or the earlier of such dates)
and (ii) with respect to a Key Employee, a distribution on account of
Termination of Employment may not be made before the date which is six months
after the date of the Key Employee’s Termination of Employment (or, if earlier,
the date of death), to the extent that Code Section 409A(a)(2)(B)(i) is
applicable.”

Section 9

     Section 3.1(d) of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, all Participants must make a deferral
election by December 31, 2004 in order to participate in the Plan for the 2005
Plan Year.”

Section 10

     Section 3.1(e)(ii) of the Plan is hereby amended by adding the following
clause to the end thereof, to read as follows:

     “;provided, however, that the deferral of Excess 401(k) Benefits shall
automatically resume at the end of such suspension period.”

Section 11

     Section 3.1(e) of the Plan is hereby amended by adding the following new
clause (iv) to the end thereof, to read as follows:

     “(iv) The foregoing provisions shall apply only to the extent not
prohibited by Code Section 409A.”

4



--------------------------------------------------------------------------------



 



Section 12

     Section 3.3 of the Plan is hereby amended by adding the following new
Subsection (e) to the end thereof, to read as follows:

     “(e) No additional LTIP Deferral Benefits shall be accepted under the
Plan.”

Section 13

     Section 3.4 of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Participants shall have the ability to elect the payment date for the
amounts allocated to their Post-2004 Excess Profit Sharing Sub-Account in
accordance with the rules described in Section 3.1(c) hereof.”

Section 14

     Section 3.5 of the Plan is hereby amended by adding the following new
Subsection (g) to the end thereof, to read as follows:

     “(g) The Employers shall make the above-described credits and debits to the
Participant’s Grandfathered Sub-Accounts or the Post-2004 Sub-Accounts, as
applicable, in accordance with Code Section 409A.”

Section 15

     Section 4.4(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) To the extent not prohibited by Code Section 409A, the Board of
Directors of the Company (or the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) or the NACCO Industries,
Inc. Benefits Committee (the “Benefits Committee”) may change (but not suspend)
the earnings rate credited on Accounts hereunder at any time upon at least
30 days advance notice to Participants.”

Section 16

     Section 6.1(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) Time of Payment. Excess 401(k) and Matching Benefits, VAP Deferral
Benefits and Post-2004 Excess Profit Sharing Benefits shall be paid (or commence
to be paid) no later than the 30th day after the date specified in the election
form applicable to such Benefits. Amounts allocated to a Participant’s Pre-2005
Excess Profit Sharing Sub-Account shall be paid at the same time that the Profit
Sharing Contributions under the Savings Plan commence to be paid to the
Participant.”

Section 17

     Section 6.1(b) of the Plan is hereby amended by adding the following
sentences to the end thereof, to read as follows:

     “The foregoing provisions shall not apply to a Participant’s Post-2004
Excess 401(k) Sub-Account. The Participant shall elect a form of payment for his
Post-2004 Excess 401(k) Sub-Account prior to December 31, 2004 (or when the Plan
first becomes applicable to him, if later). He may elect to receive such
Sub-Account in the form of a lump sum payment or in the form of annual
installment payments (for 10 or fewer years), with the installment payments (if
any) being calculated in accordance with the rules specified above. If the
Participant does not make a timely election regarding the form of payment, his
Post-2004 Excess 401(k) Sub-Account (and

5



--------------------------------------------------------------------------------



 



the related Post-2004 Excess Matching Sub-Account) shall be distributed in the
form of a single lump sum payment. Once made, the election (or deemed election)
of a form of payment shall be irrevocable except as specified in the following
sentences. Notwithstanding the foregoing, a Participant may change his form of
payment election (or deemed election) for his Post-2004 Excess 401(k)
Sub-Account by filing a subsequent notice in writing, signed by the Participant
and filed with the Plan Administrator. However, unless otherwise permitted in
accordance with Code Section 409A, such election will not be effective unless
(A) it is made not less than twelve months prior to the date that distribution
would have been made absent such election, (B) the first payment under such
election will be made no less than five years from the date payment would have
been made absent such election (excluding distributions made on account of the
death of the Participant), (C) such election will not take effect until at least
twelve months after the date on which the election is made and (D) the election
does not accelerate the form of payment.”

Section 18

     The second sentence of Section 6.1(d) of the Plan is hereby amended in its
entirety to read as follows:

     “Payments made on account of an Unforeseeable Emergency shall be permitted
only to the extent the amount does not exceed the amount reasonably necessary to
satisfy the emergency need (plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution) and may not be made to the extent
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause severe financial
hardship).”

Section 19

     Section 6.1(e)(i) of the Plan is hereby amended in its entirety to read as
follows:

     “(i) The provisions of this Subsection shall apply notwithstanding any
other provision of the Plan to the contrary but shall only apply to the amounts
that are allocated to the Participant’s Grandfathered Sub-Accounts.”

Section 20

     Section 6.1(e)(iv) of the Plan is hereby amended by adding the following
new sentence to the end thereof, to read as follows:

     “Such forfeitures shall inure to the benefit of the Employers and shall be
used to pay Excess Retirement Benefits under the Plan and/or to pay the
administrative expenses of the Plan.”

Section 21

     The last sentence of Section 6.1(f) of the Plan is hereby amended by
deleting the phrase “The Nominating, Organization and Compensation Committee of
the Board of Directors” and replacing it with the phrase “The Compensation
Committee” therein.

Section 22

     Section 6.1 of the Plan is hereby amended by adding the following new
Subsection (g) to the end thereof, to read as follows:

     “(g) Each of the foregoing provisions of this Section shall apply only to
the extent permitted by Code Section 409A.”

6



--------------------------------------------------------------------------------



 



Section 23

     Section 7.2 of the Plan is hereby amended by adding the following new
Subsection (d) to the end thereof, to read as follows:

     “(d) Notwithstanding the foregoing, distributions to Beneficiaries of
amounts that are allocated to Participants’ Post-2004 Sub-Accounts shall be made
in a manner that satisfies the requirements of Code Section 409A.”

Section 24

     Section 9.3 of the Plan is hereby amended in its entirety to read as
follows:

     “SECTION 9.3. Claims and Appeals Procedures.

     (a) The Plan Administrator shall determine the rights of any person to any
Excess Retirement Benefits hereunder. Any person who believes that he has not
received the Excess Retirement Benefits to which he is entitled under the Plan
must file a claim in writing with the Plan Administrator specifying the basis
for his claim and the facts upon which he relies in making such a claim. Such a
claim must be signed by the claimant or his duly authorized representative (the
“Claimant”).

     (b) Whenever the Plan Administrator denies (in whole or in part) a claim
for benefits under the Plan, the Plan Administrator shall transmit a written
notice of such decision to the Claimant, no later than 90 days after the receipt
of a claim (plus an additional period of 90 days if required for processing,
provided that notice of the extension of time is given to the claimant within
the first 90 day period). Such notice shall be written in a manner calculated to
be understood by the Claimant and shall state (i) the specific reasons for the
denial; (ii) specific reference to pertinent Plan provisions on which the denial
is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the Plan’s
claim review procedure and the time limits applicable thereto (including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review).

     (c) Within 60 days after receipt of denial of a claim, the Claimant must
file with the Plan Administrator a written request for a review of such claim.
If such an appeal is not filed within such 60-day period, the Claimant shall be
deemed to have acquiesced in the original decision of the Plan Administrator on
his claim. If such an appeal is so filed within such 60 day period, a named
fiduciary designated by the Plan Administrator shall conduct a full and fair
review of such claim. During such review, the Claimant shall be given the
opportunity to review documents that are pertinent to his claim and to submit
issues and comments in writing. For this purpose, the named fiduciary shall have
the same power to interpret the Plan and make findings of fact thereunder as is
given to the Plan Administrator under Section 9.1 above. The named fiduciary
shall mail or deliver to the Claimant a written decision on the matter based on
the facts and the pertinent provisions of the Plan within 60 days after the
receipt of the request for review (unless special circumstances require an
extension of up to 60 additional days, in which case written notice of such
extension shall be given to the Claimant prior to the commencement of such
extension). Such decision (i) shall be written in a manner calculated to be
understood by the Claimant, (ii) shall state the specific reasons for the
decision and the specific Plan provisions on which the decision was based and
(iii) shall, to the extent permitted by applicable law, be final and binding on
all interested persons. In addition, the notice of adverse determination shall
also include statements that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of all documents, records
and other information relevant to the Claimant’s claim for benefits and a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.”

7



--------------------------------------------------------------------------------



 



Section 25

     The first sentence of Section 9.5 of the Plan is hereby amended by deleting
the phrase “The NACCO Industries, Inc. Benefits Committee” and replacing it with
the phrase “The Company (with the approval or ratification of the Benefits
Committee)” therein

Section 26

     The second sentence of Section 9.5 of the Plan is hereby amended by
deleting the phrase “such Committee” and replacing it with the phrase “the
Benefits Committee” therein.

Section 27

     Section 9.6 of the Plan is hereby amended in its entirety to read as
follows:

     “SECTION 9.6. Termination.

     (a) The Board of Directors of the Company (or the Compensation Committee),
in its sole discretion, may terminate this Plan at any time and for any reason
whatsoever, except that, subject to Subsection (b) hereof, (i) no such
termination may adversely affect any Participant’s Excess Retirement Benefit as
of the date of such termination, and (ii) no such termination may suspend the
crediting of earnings on the balance of a Participant’s Account, until the
entire balance of such Account has been distributed, in either case, without the
prior written consent of the affected Participant. Any such termination shall be
expressed in the form of a written instrument executed by an officer of the
Company on the order of the Board (or Compensation Committee, as applicable).
Subject to the foregoing provisions of this Subsection, such termination shall
become effective as of the date specified in such instrument or, if no such date
is specified, on the date of its execution. Written notice of any termination
shall be given to the Participants as soon as practicable after the instrument
is executed.

     (b) Notwithstanding anything in the Plan to the contrary, to the extent
permitted under Code Section 409A, in the event of a termination of the Plan,
the Company, in its sole and absolute discretion (but with the consent of the
Benefits Committee or the Compensation Committee), shall have the right to
change the time and form of distribution of Participants’ Excess Retirement
Benefits, including requiring that all amounts credited to Participant’s
Accounts hereunder be immediately distributed in the form of a lump sum payment.

     (c) Any Employer (other than the Company) that adopts the Plan may elect to
withdraw from the Plan and such withdrawal shall constitute a termination of the
Plan as to such Employer; provided, however, that such terminating Employer
shall continue to be an Employer for the purposes hereof as to Participants or
Beneficiaries to whom it owes obligations hereunder. Such withdrawal and
termination shall be expressed in an instrument executed by the terminating
Employer on authority of its Board of Directors (or the applicable Committee
thereof) and filed with the Company, and shall become effective as of the date
designated in such instrument or, if no such date is specified, on the date of
its execution. Notwithstanding any other provision of the Plan, if an Employer
(other than the Company) ceases to be a member of the Controlled Group, to the
extent permitted by Code Section 409A, the Plan shall automatically terminate
with respect to such Employer and all amounts credited to the Accounts of
Employees of such Employer shall be immediately payable in the form of a lump
sum payment.”

Section 28

     A new Section 9.7 is hereby added to the end of the Plan, to read as
follows:

8



--------------------------------------------------------------------------------



 



     “Section 9.7 AJCA. Notwithstanding any provision of the Plan to the
contrary, (a) the Company reserves the right to amend the Plan in any respect,
without the consent of any person, in order to comply with Code Section 409A and
(b) the provisions of Article IX of the Plan shall apply only to the extent
permitted by Code Section 409A.”

     EXECUTED this 28th day of December, 2004.

                      THE NORTH AMERICAN COAL CORPORATION
 
               

      By:    /s/ Charles A. Bittenbender    

         

--------------------------------------------------------------------------------

     

          Title: Assistant Secretary    

9